Title: From George Washington to Elisha Sheldon, 7 July 1781
From: Washington, George
To: Sheldon, Elisha


                  
                     
                     SirHead Quarters near Dobbs’s ferry 7th July 1781.
                  
                  If you have not already withdrawn the Chain of Dragoons from the upper Road you will be pleased to do it and establish a Chain from hence to Southington at the following places.  two Dragoons at each—Bedford—Danbury—Woodbury Southington—The French Hussars will be upon the Route from Harford Eastward.  You may take, for this purpose, such men as are not fully accoutered and equipped.  I am Sir Yr most obt Servt.
                  
               